Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, drawn to a composition.
Group II, claim(s) 16, drawn to a cosmetic process.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising (a), (b) and (c), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the prior art rejections presented below.  
During a telephone conversation with Llewellyn Rhys Lawson on 5/13/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 16 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5, 9-10, 13 and 15, the phrases "preferably," “more preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galley (US2009/0175808).
Galley discloses a composition comprising oil bodies, the compositions are useful in the delivery of actives into the skin and/or hair (reading on instant claim 15).
Example 11 of Galley discloses a composition comprising:
5% oil bodies and 0.5% dimethicone (silicone oil [0064]) – reading on instant claims 12 and 13;
1% polyquaternium-10 – reading on instant claims 1(a) and 2-5;
0.7% sodium polyacrylate (anionic [0136]) – reading on instant claim 11;
0.05% citric acid – reading on instant claims 1(b) and 6-9;
Water and glycerin– reading on instant claim 1(c).
Ex. 11 of Galley does not teach the presence of surfactants which read on the presence of “1% by weight or less” of surfactants which embraces 0% surfactants.  
“Skin cosmetic” as recited by instant claim 15 is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  Therefore, while Ex. 11 teaches a hair conditioner as the prior art anticipates the claimed structure the composition is inherently capable of being a skin cosmetic absent factual evidence to the contrary.

Claim(s) 1-8, 12-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermes (EP2022482), cited on the 2/12/2021 IDS.
Hermes discloses in Ex. 2 a composition comprising:
1% centrimonium chloride – reading on 1% or less of surfactant as recited by instant claim 1;
.75% polyquaternium-10 – reading on instant claims  1(a) and 2-5;
Citric acid – reading on instant claims 1(b) and 6-8;
Water – reading on volatile medium;
.75% Bos (C13-15 alkoxy) PG-amodimethicone – reading on less than 10% oil  as required by instant claim 12-13.
“Skin cosmetic” as recited by instant claim 15 is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  Therefore, while Ex. 11 teaches a hair conditioner as the prior art anticipates the claimed structure the composition is inherently capable of being a skin cosmetic absent factual evidence to the contrary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galley (US2009/0175808).
Galley discloses a composition comprising oil bodies, the compositions are useful in the delivery of actives into the skin and/or hair (reading on instant claim 15).
Example 11 of Galley discloses a composition comprising:
5% oil bodies and 0.5% dimethicone (silicone oil [0064]) – reading on instant claims 12 and 13;
1% polyquaternium-10 – reading on instant claims 1(a) and 2-5;
0.7% sodium polyacrylate (anionic [0136]) – reading on instant claim 11;
0.05% citric acid – reading on instant claims 1(b) and 6-9;
Water and glycerin– reading on instant claim 1(c).
Ex. 11 of Galley does not teach the presence of surfactants which on the presence if “1% by weight or less” or surfactants which embraces 0% surfactants.  Furthermore, Galley teaches the composition to be free of surfactants
Regarding claims 10 and 14: While Galley does teach the exact amounts in which water is used in the composition, Galley teaches the composition to preferably comprise a hydrophilic component, i.e. water, in amounts of 60-95% and can be in the form of an emulsion [0062].  Therefore, it would have been prima facie obvious to a skilled artisan before the effective filing date of the claimed invention to formulate the composition of Galley to be an emulsion comprising between 60-95% water with a reasonable expectation of success as this is specifically contemplated.
“Skin cosmetic” as recited by instant claim 15 is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  Therefore, while Ex. 11 teaches a hair conditioner as the prior art makes obvious the claimed structure the composition is expected to capable of being a skin cosmetic absent factual evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/271158 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose compositions comprising the same cationic polysaccharides (for example, polyquaternium-10), the same crosslinkers (for example, citric acid), water (i.e. volatile medium) and oils in overlapping amounts. Both compositions further comprise at least one anionic polymer, are skin cosmetics and do not comprise surfactants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/266533 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose emulsion compositions comprising the same cationic polysaccharides (for example, polyquaternium-10), the same crosslinkers (for example, citric acid), water (i.e. volatile medium) and oils in overlapping amounts. Both compositions further comprise at least one anionic polymer, are skin cosmetics and do not comprise surfactants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613